Citation Nr: 1511738	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for kidney disease/damage to include as secondary to service-connected diabetes mellitus, Type II, has been raised by the record in a February 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2012 supplement to a September 2011 VA examination found that because audiograms in March 1971 and upon separation in August 1972 showed normal hearing bilaterally without complaints of tinnitus, and the Veteran has worked as a diesel mechanic until the present day, it is less likely as not that the Veteran's hearing loss and tinnitus were a result of military noise exposure and more likely were caused by post military occupational noise exposure.  However, the examiner has not explained why these facts support the conclusion that the Veteran's current hearing loss is not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (a medical opinion that includes only data and conclusions is accorded no weight).  Moreover, the Veteran's separation examination reveals a hearing threshold of 25 decibels at 3000 Hertz in the left ear, as well as a threshold of 25 decibels at 6000 Hertz bilaterally.  Additionally, the March 1971 hearing test referenced by the examiner showed a hearing threshold of 25 decibels at 4000 Hertz in the right ear, and 25 decibels at 6000 Hertz in the left ear, and a July 1970 hearing evaluation indicated a threshold of 25 decibels at 4000 Hertz in the right ear, and a threshold of 25 decibels at 3000, 4000, and 6000 Hertz in the left ear.  The threshold for normal hearing is between 0 and 20 decibels.  Higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Veteran's service treatment records (STRs) do show some degree of hearing loss in service, as well as a downward threshold shift during service.  Upon remand, the AOJ should obtain a supplemental opinion that considers these facts.  

As to tinnitus, the examiner has not explained why the lack of complaint of tinnitus in service indicates that the Veteran's current tinnitus is not related to service.  A supplemental opinion that provides a complete rationale should be obtained regarding tinnitus upon remand.  See Nieves-Rodriguez, supra.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including this remand, to an appropriate VA clinician for a supplemental opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  After reviewing the record, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or related to his military service;  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or related to military service.  

The clinician is advised that, for VA purposes, the threshold for normal hearing is between 0 and 20 decibels.  Higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The clinician is asked to specifically address the downward threshold shift during service, as well as the findings of a hearing threshold of 25 decibels in July 1970, March 1971, and upon separation in July 1972.  

The clinician must provide a complete rationale for all opinions given.  

2.   After completing the above, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

